Judgment and order of Special Term and judgment of City Court reversed and a new trial granted in the City Court, with costs to appellant to abide event. Hew trial to be had in the City Court on'the 19th day of March, 1913, at ten A. M. Held, that the issue as to the automobile body not having been decided by the judge of the City Court, and the facts being in dispute, it was error for the Special Term to determine that issue and modify the judgment. The judgment of the City Court should have been reversed and a new trial granted. (See Duclos v. Kelley, 197 N. Y. 76; Farrell v. Farrell, 205 id. 450; Putnam v. Lincoln Safe Deposit Co., 191 id. 166.) All concurred.